terry j welle and chrisse j welle petitioners v commissioner of internal revenue respondent docket no filed date p-h is the sole shareholder of twc a subch c_corporation ps used twc to facilitate the construction of their lakefront home in that twc kept track of construction costs and twc’s framing crew framed the home ps however personally hired the subcontractors and ordered building supplies from the vendors in twc’s name ps reimbursed twc for its costs including overhead but did not pay twc an amount equal to the profit margin of to that twc normally charged its customers forgone profit r determined that p-h received a constructive_dividend from twc in an amount equal to twc’s forgone profit held p-h did not receive a constructive divi- dend equal to twc’s forgone profit from services that twc provided during the building of ps’ home because the trans- actions did not result in the distribution of current or accumu- lated earnings_and_profits jon j jensen for petitioners christina l cook for respondent marvel judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy- related penalty under sec_6662 of dollar_figure for the issues for decision are whether petitioner terry j welle received a constructive_dividend of dollar_figure from his wholly owned subchapter_c_corporation terry welle construction inc twc in and whether peti- tioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioners resided in north dakota when they petitioned this court twc is a construction company specializing in multifamily housing projects for most jobs that closed during twc had profit margins of to mr welle is the president and sole shareholder of twc unless otherwise indicated section references are to the internal rev- enue code code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v welle jamie welle v commissioner petitioners owned lakefront property in detroit lakes minnesota on which they planned to build a second home lakefront home in petitioners began construction of the lakefront home to keep track of material and other construction costs mr welle caused twc to open a cost plus job account on its books petitioners however person- ally contacted all of the subcontractors and building supply vendors that built or supplied materials for the lakefront home and acted as their own general contractors during its construction during the construction twc paid the subcontractors and vendors directly and its framing crew framed the lakefront home petitioners repaid twc for all amounts paid to the subcontractors and also reimbursed twc for its labor and overhead costs twc however did not charge petitioners and petitioners did not pay to twc an amount equal to the customary profit margin that twc used to calculate the con- tract price that it charged its unrelated clients forgone profit respondent determined that mr welle received a qualified_dividend of dollar_figure from twc in equal to the forgone profit opinion respondent contends that mr welle received a construc- tive dividend from twc when twc built petitioners’ lake- front home without charging them an amount equal to its customary profit margin of to petitioners contend that mr welle did not receive a constructive_dividend because a shareholder does not receive a constructive_dividend when a corporation provides services to the shareholder at cost and respondent’s determina- tion of the measure of any constructive_dividend that mr welle may have received was erroneous because the services that twc provided to mr welle were not comparable to the services that it provided to its unrelated clients because we decide on this record that mr welle did not receive a verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v welle jamie united_states tax_court reports constructive_dividend we need not address petitioners’ second contention i constructive dividends generally sec_61 includes dividends in a taxpayer’s gross_income sec_316 defines a dividend as any distribution_of_property that a corporation makes to its shareholders out of its earnings_and_profits accumulated after date or out of its earnings_and_profits for the taxable_year sec_317 defines property as money securities and any other_property except stock in the distributing_corporation we have held that under some circumstances the provision of services by a corporation to its shareholders constitutes property within the meaning of sec_317 see 73_tc_980 citing 577_f2d_1206 5th cir and 42_tc_358 aff ’d 355_f2d_929 6th cir a constructive_dividend arises ‘ w here a corporation con- fers an economic benefit on a shareholder without the expectation of repayment even though neither the cor- poration nor the shareholder intended a dividend ’ 115_tc_172 quoting magnon v commissioner t c pincite ‘the crucial concept in a finding that there is a constructive_dividend is that the cor- poration has conferred a benefit on the shareholder in order we decide this case without regard to the allocation of the burden_of_proof we therefore need not decide whether petitioners satisfied the re- quirements of sec_7491 see 394_f3d_1030 8th cir aff ’g tcmemo_2003_212 131_tc_185 we question the timing of respondent’s constructive_dividend adjust- ment twc advanced payment of the expenses relating to the construction of petitioners’ lakefront home during and additionally mr welle credibly testified that he and petitioner chrisse j welle moved into the lakefront home during memorial day weekend of accordingly it appears that a credible argument could have been made that any construc- tive dividend arose in and or see sec_1_451-1 income_tax regs however we deem this issue waived by petitioners because they never raised it see 238_f3d_860 ndollar_figure 7th cir issues not addressed or developed are deemed waived-it is not the court’s obligation to research and construct the parties’ arguments aff ’g tcmemo_1999_192 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v welle jamie welle v commissioner to distribute available earnings_and_profits without expecta- tion of repayment ’ 89_tc_1280 quoting 368_f2d_439 9th cir aff ’g t c memo see also 302_us_63 stating that for a transaction to be treated as a deemed_dividend it is at least necessary to make some showing that the trans- action is in purpose or effect used as an implement for the distribution of corporate earnings to stockholders ctm constr inc v commissioner tcmemo_1988_590 56_tcm_971 generally a constructive dis- tribution occurs when corporate assets are diverted to or for the benefit of a shareholder without adequate_consideration for the diversion citing 472_f2d_449 5th cir aff ’g in part rev’g in part t c memo however ‘ n ot every corporate expendi- ture that incidentally confer s economic benefit on a share- holder is a constructive_dividend ’ loftin woodard f 2d pincite quoting 496_f2d_1384 5th cir where a corporation constructively distributes property to a shareholder the constructive_dividend received by the shareholder is ordinarily measured by the fair_market_value of the benefit conferred see 621_f2d_731 citing loftin woodard f 2d pincite 88_tc_63 aff ’d 894_f2d_1072 9th cir however where fair_market_value cannot be reliably ascertained or there is evi- dence that fair_market_value is an inappropriate mode of measurement the constructive_dividend can be measured by the cost to the corporation of the benefit conferred see loftin woodard f 2d pincite citing 374_f2d_161 8th cir aff ’g in part rev’g in part t c memo the code does not define the term earnings_and_profits see sec_316 52_tc_1 aff ’d per curiam 433_f2d_309 5th cir as we have previously observed the calculation of earnings_and_profits is not easy or obvious see eg 67_tc_522 aff ’d 583_f2d_953 7th cir juha v commissioner tcmemo_2012_68 103_tcm_1338 for example although verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v welle jamie united_states tax_court reports sec_1_312-6 income_tax regs provides that a cor- poration must compute earnings_and_profits using the same method_of_accounting employed in computing taxable_income earnings_and_profits are not equivalent to taxable_income see 324_us_542 935_f2d_104 6th cir aff ’g tcmemo_1989_673 the reason for this distinction is that earnings_and_profits is a broad concept which the tax law has utilized ‘to approximate a corpora- tion’s power to make distributions which are more than just a return of investment ’ henry c beck co v commissioner t c pincite quoting arthur r albrecht ‘dividends’ and ‘earnings or profits’ tax l rev ii services provided by a corporation to a shareholder at cost respondent contends that 73_tc_980 stands for the proposition that a shareholder receives a constructive_dividend equal to the cost of the serv- ices provided to the shareholder by a corporation plus the corporation’s customary profit margin in magnon v commissioner t c pincite we held that the amount of the costs and overhead for electrical services provided by a corporation to a shareholder without expectation of repay- ment was a constructive_dividend but we did not hold and the commissioner did not assert that the constructive divi- dend the shareholder received included an amount cor- responding to the corporation’s forgone profit similarly in cases such as benes v commissioner t c pincite nahikian v commissioner tcmemo_1995_161 69_tcm_2370 ctm constr inc v commissioner t c m cch pincite and clevenger v commissioner tcmemo_1986_149 51_tcm_835 aff ’d 826_f2d_1379 4th cir we held that amounts expended by the respective corporations in con- structing homes for their shareholders constituted construc- tive dividends but we did not hold and the commissioner did not assert that the constructive dividends in those cases each included an amount corresponding to the respective cor- porations’ forgone profit verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v welle jamie welle v commissioner respondent does not explain how a corporation’s decision not to make a profit on services provided to a shareholder who fully reimburses the corporation for the cost of the serv- ices including overhead constitutes a distribution of prop- erty that reduces the corporation’s earnings_and_profits under sec_316 nor does respondent cite any cases sup- porting such a position respondent argues that his position follows from the general_rule that constructive dividends are ordinarily measured by the fair_market_value of the benefit conferred see ireland f 2d pincite melvin v commis- sioner t c pincite it appears to us however that respondent’s argument skips an important analytical step required by sec_316 a -we must first find that there has been a distribution_of_property to the shareholder that reduces the corporation’s current or accumulated_earnings_and_profits a finding that a shareholder received a construc- tive dividend from a corporation is only appropriate where corporate assets are diverted to or for the benefit of a share- holder ctm constr inc v commissioner t c m cch pincite in order to distribute available earnings_and_profits without expectation of repayment truesdell v commis- sioner t c pincite see also palmer v commissioner u s pincite while a sale of corporate assets to stockholders is in a literal sense a distribution of its property such a transaction does not necessarily fall within the statutory definition of a dividend for a sale to stockholders may not result in any diminution of its net_worth and in that case cannot result in any distribution of its profits 466_f2d_69 6th cir noting that the below-market sale of corporate assets at issue diminished the net_worth of the corporation aff ’g in part rev’g in part and remanding 55_tc_1067 298_f2d_562 9th cir noting that cor- porate assets were reduced in the amount held to be a dis- guised dividend aff ’g tcmemo_1960_276 809_fsupp_614 c d ill holding that a shareholder’s use of a discarded slaughterhouse byproduct was not a constructive_dividend to the shareholder because corporate assets were not distrib- uted or expended we cannot see how twc’s provision of services to mr welle at cost resulted in the diversion of corporate assets or verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v welle jamie united_states tax_court reports the distribution of its earnings_and_profits moreover we do not think that twc’s provision of services to mr welle at cost was in purpose or effect an implement for the dis- tribution of corporate earnings_and_profits see palmer v commissioner u s pincite by contrast in cases involving the bargain sale of property to a shareholder we have held that the shareholder receives a constructive_dividend equal to the excess of the fair_market_value over the sale price see eg 32_tc_1178 nelson v commissioner tcmemo_1982_361 44_tcm_277 aff ’d 767_f2d_667 10th cir see also sec_1_301-1 income_tax regs because the property being sold is an asset of the corporation and its sale for less than fair_market_value diverts actual value otherwise available to the corpora- tion to or for the benefit of a shareholder see honigman v commissioner f 2d pincite goldstein v commissioner f 2d pincite similarly we have held that where a cor- poration provides a shareholder with the use of corporate property and the shareholder does not fully and reasonably reimburse the corporation for its use the shareholder has received a constructive_dividend equal to the fair_market_value of the use of the property see melvin v commissioner t c pincite in melvin however we observed that inci- dental or insignificant use of corporate property may not jus- tify a finding of a constructive_dividend id pincite citing 316_f2d_701 1st cir aff ’g t c memo see also loftin woodard f 2d pincite and we specifically found that the taxpayer’s personal_use of the property was not inci- dental to the taxpayer’s business use of the property melvin v commissioner t c pincite twc maintained its corporate infrastucture and workforce for business purposes mr welle’s use of twc during the construction of petitioners’ lakefront home was at most inci- dental to those purposes the most that can be said about mr welle’s use of twc is that he used the corporation as a conduit in paying subcontractors and vendors and that he obtained some limited services from corporate employees mr welle fully reimbursed the corporation for all costs including overhead associated with those services and twc did not divert actual value otherwise available to it by failing to verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v welle jamie welle v commissioner apply its customary profit margin in determining the amount mr welle had to reimburse the corporation we therefore conclude that this arrangement did not operate as a vehicle for the distribution of twc’s current or accumulated_earnings_and_profits within the meaning of sec_316 iii conclusion we hold that mr welle did not receive constructive divi- dend income when twc provided services to him at cost and for which he timely paid accordingly we do not sustain respondent’s deficiency determination and we thus need not decide whether an accuracy-related_penalty under sec_6662 would be appropriate we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioners f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v welle jamie
